Citation Nr: 1146116	
Decision Date: 12/16/11    Archive Date: 12/21/11

DOCKET NO.  06-08 932	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUE

Entitlement to service connection for type II diabetes, to include being secondary to exposure to chemical dioxins. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Patrick J. Costello, Counsel



INTRODUCTION

The appellant served on active duty in the United States Navy from October 1965 to October 1969.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a February 2005 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO), in New Orleans, Louisiana.  The issues on appeal were as follows:

1.  Entitlement to compensation pursuant to 38 U.S.C.A. § 1151 for osteoporosis claimed as the result of medical treatment for psoriasis performed at a VA medical center. 

2.  Entitlement to service connection for type II diabetes mellitus, including as due to exposure to herbicides.

In April 2010, after reviewing the evidence of record, the Board issued a Decision/Remand that denied the appellant's claim for compensation pursuant to 38 U.S.C.A. § 1151 and remanded the issue for entitlement to service connection for type II diabetes mellitus.  

Upon reviewing the development that has occurred since April 2010, the Board finds there has been substantial compliance with the Board's remand instructions.  The Board notes that the United States Court of Appeals for Veterans Claims, hereinafter the Court, has noted that "only substantial compliance with the terms of the Board's engagement letter would be required, not strict compliance."  D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); see also Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (holding that there was no Stegall violation when the examiner made the ultimate determination required by the Board's remand, because such determination "more than substantially complied with the Board's remand order").  The record indicates that the AMC sought out additional information from the Department of Defense with respect to the appellant's claimed presence on land in the Republic of Vietnam.  That information was included in the claims folder and then the AMC reviewed the record.  Subsequently, the AMC issued a Supplemental Statement of the Case after reviewing the results of the information obtained.  Based on the foregoing, the Board finds that the AMC substantially complied with the mandates of the Board's April 2010 Decision/Remand.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (finding that a remand by the Board confers on the appellant the right to compliance with the remand orders).  The Board will therefore proceed with its appellate review of the appellant's claim. 

The  issue of entitlement to compensation pursuant to 38 U.S.C.A. § 1151 for Cushing's syndrome claimed as the result of medical treatment for psoriasis performed at a VA medical center has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over the issue, and it is referred to the AOJ for appropriate action.  


FINDINGS OF FACT

1.  The appellant has been diagnosed as suffering from type II diabetes mellitus.  

2.  The evidence of record does not show that the appellant served within the Republic of Vietnam as defined by VA for the purposes of determining presumptive exposure to chemical dioxins (Agent Orange). 

3.  The medical evidence of record does not show that the appellant's type II diabetes is related to or caused by or the result of military service. 


CONCLUSION OF LAW

Type II diabetes mellitus was not incurred in, or aggravated by, active military service and may not be presumed to have been so incurred, to include as due to chemical dioxin exposure.  38 U.S.C.A. §§ 1110, 1116, 1131, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2011). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the appellant's claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the evidence submitted by the appellant or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The appellant should not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the appellant). 

Also, the Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the appellant.  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011). 

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2010); 38 C.F.R. § 3.159(b) (2011); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); see also Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F. 3d 1328 (Fed. Cir. 2006). 

VA satisfied its duty to notify by means of notification letters and rating documents sent to him by the agency of original jurisdiction (AOJ).  These documents informed the appellant of what evidence was required to substantiate the claim for service connection, and of his, and VA's, respective duties for obtaining evidence.  The appellant was also asked to submit evidence and/or information in his possession to the AOJ. 

The Board finds that any deficiency, which there is none but, in the notice to the claimant or the timing of these notices is harmless error.  See Overton v. Nicholson, 20 Vet. App. 427, 435 (2006) (finding that the Board erred by relying on various post-decisional documents to conclude that adequate 38 U.S.C.A. § 5103(a) notice had been provided to the claimant, the Court found that the evidence established that the claimant was afforded a meaningful opportunity to participate in the adjudication of the claim, and found that the error was harmless, as the Board has done in this case.) 

The Federal Circuit Court and the Court have since further clarified that the VA can provide additional necessary notice subsequent to the initial AOJ adjudication, and then go back and readjudicate the claim, such that the essential fairness of the adjudication - as a whole, is unaffected because the appellant is still provided a meaningful opportunity to participate effectively in the adjudication of the claim.  See Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 2007) (where the Federal Circuit Court held that a SOC or supplemental SOC (SSOC) can constitute a "readjudication decision" that complies with all applicable due process and notification requirements if adequate VCAA notice is provided prior to the SOC or SSOC).  As a matter of law, the provision of adequate VCAA notice prior to a readjudication "cures" any timing problem associated with inadequate notice or the lack of notice prior to an initial adjudication.  See also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006). 

If any notice deficiency is present in this case, the Board finds that any prejudice due to such error has been overcome in this case by the following:  (1) based on the communications sent to the claimant over the course of this appeal, the claimant clearly has actual knowledge of the evidence the claimant is required to submit in this case; and (2) based on the claimant's contentions as well as the communications provided to the claimant by VA, it is reasonable to expect that the claimant understands what was needed to prevail.  See Shinseki v. Sanders/Simmons, 129 S.Ct. 1696 (2009); Fenstermacher v. Phila. Nat'l Bank, 493 F.2d 333, 337 (3d Cir. 1974) ("[N]o error can be predicated on insufficiency of notice since its purpose had been served.").  In order for the Court to be persuaded that no prejudice resulted from a notice error, "the record must demonstrate that, despite the error, the adjudication was nevertheless essentially fair."  Dunlap v. Nicholson, 21 Vet. App. 112, 118 (2007). 

Accordingly, the Board finds that the essential fairness was maintained in this case as the claimant has demonstrated actual knowledge of the evidence, which was needed to establish the claim, and since VA has obtained all relevant evidence.  The claimant has also demonstrated an understanding of the evidence required to substantiate the claim.  In sum, the claimant was provided the information necessary such that any possible defective predecisional notice error was rendered non-prejudicial in terms of the essential fairness of the adjudication.  Thus, the Board finds that although there may be a VCAA deficiency, the evidence of record is sufficient to rebut this presumption of prejudice as the record shows that this error was not prejudicial to the claimant and the essential fairness of the adjudication process in this case was preserved. 

Additionally, VA has a duty to obtain a medical examination or opinion when such examination or opinion is necessary to make a decision on the claim.  38 U.S.C.A. § 5103A(d) (West 2002 & Supp. 2010).  However, merely filing a claim for benefits is not enough to necessitate a medical examination.  VA's duty to provide a medical examination is not triggered unless the record contains competent evidence of a current disability or symptoms of a current disability, evidence establishing that an event, injury, or disease occurred in service or a disease manifested during an applicable presumptive period, and an indication that the disability or persistent or recurring symptoms of a disability may be associated with service or a service connected disability.  38 U.S.C.A. § 5103A (West 2002 & Supp. 2010); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  In this instance, the evidence does show that the appellant has been treated for diabetes mellitus.  However, there is no medical evidence suggesting that the disability manifested itself in-service, during a presumptive period, or that the diabetes mellitus was the result of or caused by the appellant's service.  As such, there is no duty to obtain an additional medical evaluation or opinion. 

Moreover, the appellant was given the opportunity to present evidence and testimony before an RO hearing officer and the Board.  Although the appellant has not availed himself of that opportunity to present oral testimony before the VA, he has submitted written statements on his behalf concerning his purported exposure to chemical dioxins.  In his statements, the appellant has averred that when he was attached to Fleet Tactical Support Squadron 21 and assigned to the USS Ticonderoga, his duties were such that he visited the Republic of Vietnam.  That is, he claims that while he was in the Navy, because of his duties, he set foot onto land in Vietnam, and as such, he avers that he was exposed to chemical dioxins.  He has asserted that because of that "exposure", he developed type II diabetes mellitus.  As such, the appellant contends that VA compensation benefits should be awarded for this condition.  The appellant was given notice that the VA would help his obtain evidence but that it was up to the appellant to inform the VA of that evidence. 

During the course of this appeal, the appellant has proffered documents and statements in support of his claim.  It seems clear that the VA has given the appellant every opportunity to express his opinions with respect to the issue now before the Board and the VA has obtained all known documents that would substantiate the appellant's assertions. 

In March 2006, the Court issued a decision in the consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include:  1) appellant status; 2) existence of a disability; (3) a connection between the appellant's service and the disability; 4) degree of disability; and 5) effective date of the disability.  The Court held that upon receipt of an application for a service-connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating or is necessary to substantiate the elements of the claim as reasonably contemplated by the application.  Additionally, this notice must include notice that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. 

In the present appeal, the appellant was provided with Dingess-type notice via a letter with attachment, dated April 2006, sent to him by the RO.  Because this notice has been provided, the Board finds no prejudice to the appellant in proceeding with the issuance of a final decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (where the Board addresses a question that has not been addressed by the agency of original jurisdiction, the Board must consider whether the appellant has been prejudiced thereby). 

In this case, because each of the content requirements of a VCAA notice has been fully satisfied, any error in not providing a single notice to the appellant covering all content requirements is harmless error.  Here, the appellant is not prejudiced by the Board's consideration of his claim as VA has already met all notice and duty to assist obligations to the appellant under the VCAA.  In essence, the appellant in this case has been notified as to the laws and regulations governing service connection claims.  He has been advised of the evidence considered in connection with his appeal and what information VA and the appellant would provide.  He has been told what the VA would do to assist him with his claim and the VA has obtained all documents it has notice thereof that would assist in the adjudication of the appellant's claim.  Thus, the Board finds that there has been no prejudice to the appellant that would warrant further notification or development.  As such, the appellant's procedural rights have not been abridged, and the Board will proceed with appellate review.  Bernard v. Brown, 4 Vet. App. 384, at 393 (1993). 

As noted above, the appellant has submitted a claim for service connection benefits.  Under 38 U.S.C.A. §38 U.S.C.A. §§ 1110, 1131 (West 2002) and 38 C.F.R. § 3.303(b) (2011), service connection may be awarded for a "chronic" condition when:  (1) a chronic disease manifests itself and is identified as such in service (or within the presumption period under 38 C.F.R. § 3.307) and the appellant presently has the same condition; or (2) a disease manifests itself during service (or during the presumptive period), but is not identified until later, and there is a showing of continuity of related symptomatology after discharge, and medical evidence relates that symptomatology to the appellant's present condition.  Savage v Gober, 10 Vet. App. 488, 495-98 (1997). 

To grant service connection, it is required that the evidence shows the existence of a current disability, an in-service disease or injury, and a link between the disability and the in-service disease or injury.  Watson v. Brown, 4 Vet. App. 309, 314 (1993).  This principle has been repeatedly reaffirmed by the United States Court of Appeals for the Federal Circuit, which has stated that ". . . a veteran seeking disability benefits must establish. . . the existence of a disability [and] a connection between the veteran's service and the disability."  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000). 

Additionally, a appellant who, during active military, naval, or air service, served in the Republic of Vietnam during the Vietnam era, and has a disease listed at 38 C.F.R. § 3.309(e) (2011), shall be presumed to have been exposed during such service to a herbicide agent, unless there is affirmative evidence otherwise.  38 C.F.R. § 3.307(a) (2011).  If an appellant was exposed to a herbicide agent during active military service, the diseases noted at 38 C.F.R. § 3.309(e) (2011) will be service connected if the requirements of 38 C.F.R. § 3.307(a) (2011) are met, even there is no record of such disease during service.  However, if the rebuttable presumptions of 38 C.F.R. § 3.307(d) (2011) are also not satisfied, then the appellant's claim shall fail.  VA has determined that a presumption of service connection based on exposure to herbicides used in the Republic of Vietnam during the Vietnam era is not warranted for any condition for which it has not been specifically determined that a presumption of service connection is warranted.  See Notice, 59 Fed. Reg. 341 (1994). 

Thus, service connection may be presumed for residuals of Agent Orange exposure by showing two elements.  First, an appellant must show that he served in the Republic of Vietnam during the Vietnam War era.  See 38 U.S.C.A. § 1116 (West 2002); 38 C.F.R. § 3.307(a)(6) (2011).  Second, the appellant must be diagnosed with one of the specific diseases listed in 38 C.F.R. § 3.309(e) (2011).  See Brock v. Brown, 10 Vet. App. 155, 162 (1997).  If a disorder is not listed in 38 C.F.R. § 3.309(e) (2011), the presumption of service connection related to Agent Orange (chemical dioxins) is not available.  See McCartt v. West, 12 Vet. App. 164 (1999). 

Notwithstanding the foregoing presumption provisions, which arose out of the Veteran's Dioxin and Radiation Exposure Compensation Standards Act, Public Law No. 98-542, § 5, 98 Stat. 2725, 2727-29 (1984), and the Agent Orange Act of 1991, Public Law No. 102-4, § 2, 105 Stat. 11 (1991), the United States Court of Appeals for the Federal Circuit has determined that a claimant is not precluded from establishing service connection for disability due to Agent Orange exposure with proof of direct causation.  Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994); Ramey v. Brown, 9 Vet. App. 40, 44 (1996), aff'd sub nom. Ramey v. Gober, 120 F.3d 1239 (Fed. Cir. 1997), cert. denied, 118 S. Ct. 1171 (1998).  See Brock v. Brown, 10 Vet. App. 155, 160-61 (1997).  Thus, the presumption is not the sole method for showing causation, and thereby establishing service connection. 

The service records indicate that the appellant was in the US Navy and served with Fleet Tactical Support Squadron 21 from March 1966 to September 1967, and aboard the USS Ticonderoga from December 1967 to October 1969.  Per his DD 214, the appellant was an aircraft mechanic and he received the Vietnam Service Medal with one silver star and one bronze star and the Republic of Vietnam Campaign Medal with Device (1960).  The National Personnel Records Center (NPRC) was asked to review the appellant's records and describe whether the appellant ever set foot in Vietnam from March 1966 to October 1969.  NPRC responded in October 2010; NPRC stated the following:

	. . . The veteran served aboard the USS Ticonderoga (CVA 14) which was in the official waters of the Republic of Vietnam from 25-Jan-1968 to 04-Mar-1968; 25-Mar-1968 to 08-Apr-1968; 15-Apr-1968 (one day only); 24-Apr-1968 to 12-May-1968; 20-May-1968 to 14-Jun-1968; record provides no conclusive proof of in-country service.

The veteran's record shows no proof of service in the Republic of Vietnam with the 21st Fleet Tactical Support Squadron. . . .

In other words, none of the records shows that the appellant ever set foot in Vietnam.  The appellant's service medical treatment records do not include any entries from Vietnam, nor any injuries or complaints that would indicate his presence in Vietnam. 

Since that time, the appellant has not submitted any other statements from individuals who may have witnessed the appellant's actual egress onto the sovereign shores of Vietnam.  

Also, the Board acknowledges that the appellant received the Vietnam Service Medal with one silver star and one bronze star and the Republic of Vietnam Campaign Medal with Device (1960).  These awards in and of themselves, however, do not reflect that the appellant entered the country of Vietnam during active service.  The Board would note that the awarding of either decoration is not sufficient to establish that the appellant actually set foot in Vietnam.  Both wards were issued to service members who served in the territorial waters, but not the actual country, of Vietnam during the conflict.  

Even though the appellant's assertions that at some point in his Navy career in the Indochina theatre-of-operation he stepped foot in Vietnam, such assertions have not been corroborated and his mere presence board a ship in the waters off the coast of Vietnam is not sufficient to establish presumptive exposure to Agent Orange.  See Haas v. Peake, 525 F.3d 1168 (Fed. Cir. 2008).  The evidence of record does not show that the appellant ever served within Vietnam as defined by VA for the purposes of determining presumptive exposure to Agent Orange.  Indeed, and more importantly, there is a lack of evidence showing that the appellant actually set foot in Vietnam.  He is not therefore presumed under 38 U.S.C.A. § 1116(f) (West 2002), to have been exposed to herbicide agents, to include Agent Orange. 

However, as noted above, service connection may still be granted if there is evidence directly correlating the appellant's type II diabetes mellitus with his military service. 

The appellant's various medical records have been obtained and included in the claims folder for review.  These treatment reports do show that the appellant has been treated for diabetes mellitus.  Yet, none of the medical records contains an opinion by a medical provider that his diabetes was caused by chemical dioxins.  Moreover, the records are negative for an opinion by a medical doctor that the condition was caused by or the result of the appellant's military service or any incident therein.  

Contained in the claims folder are the appellant's service medical treatment records.  These records include the appellant's treatment records and his end-of-enlistment physical.  These records and reports are completely negative for any treatment for any type of diabetic condition.  See Mense v. Derwinski, 1 Vet. App. 354, 356 (1991) (holding that VA did not err in denying service connection when the appellant failed to provide evidence which demonstrated continuity of symptomatology, and failed to account for the lengthy time period for which there is no clinical documentation of his low back condition). 

Notwithstanding the lack of supporting medical evidence, the appellant has continued to assert that since his diabetes may be an Agent Orange presumptive disease or possibly due to exposure to chemical dioxins, and because he served in the seas off the coast of Southeast Asia, where he may have been exposed to chemical dioxins, service connection should be granted based upon 38 C.F.R. §§ 3.307 and 3.309 (2011). 

Unfortunately, the appellant's assertions are the only positive evidence in support of his claim.  That is, the claims folder is negative for any medical evidence, from either a private physician or a government physician, which would establish an etiological link between the claimed disability with his military service or chemical dioxins.  Instead, none of the available medical experts has attributed the appellant's type II diabetes mellitus to service or to a service-connected disability or to any type of chemical exposure. 

Hence, the Board is left with the contentions made by the appellant.  These statements were undoubtedly made in good faith; however, the appellant is not a doctor nor has he undergone medical training.  A lay person is not competent to make a medical diagnosis or to relate a medical disorder to a specific cause.  However, that same lay person is competent to provide evidence on the occurrence of observable symptoms during and following service.  If the claimed disability is manifested by observable symptoms, lay evidence of symptomatology may be adequate to show the nexus between the current disability and the in-service disease or injury.  Nevertheless, medical evidence is required to show a relationship between the reported symptomatology and the current disability, unless the relationship is one to which a lay person's observations are competent.  See Savage v. Gober, 10 Vet. App. 488 (1997). 

In this instance, the appellant is competent to say that that he has been treated for diabetes mellitus and he can describe the residuals he now experiences.  However, he is not competent to say that he has an actual disability that is related to his service or to a condition he suffered therefrom while he was in service or that it is related to his possible exposure to chemical dioxins.  In other words, there is no indication that he possesses the requisite medical knowledge or education to render a probative opinion involving medical diagnosis or medical causation.  

Yet the Federal Circuit has held that lay evidence is one type of evidence that must be considered and competent lay evidence can be sufficient in and of itself.  The Board, however, retains the discretion to make credibility determinations and otherwise weigh the evidence submitted, including lay evidence.  See Buchanan v. Nicholson, 451 F.3d 1331, 1335 (Fed. Cir. 2006).  This would include weighing the absence of contemporary medical evidence against lay statements. 

In Barr v. Nicholson, 21 Vet. App. 303 (2007), the Court indicated that varicose veins was a condition involving "veins that are unnaturally distended or abnormally swollen and tortuous."  Such symptomatology, the Court concluded, was observable and identifiable by lay people.  Because varicose veins "may be diagnosed by their unique and readily identifiable features, the presence of varicose veins was not a determination 'medical in nature' and was capable of lay observation."  Thus, the appellant's lay testimony regarding varicose vein symptomatology in service represented competent evidence. 

The Federal Circuit, in Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007), determined that lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition (noting that sometimes the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer), (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  The relevance of lay evidence is not limited to the third situation, but extends to the first two as well.  Whether lay evidence is competent and sufficient in a particular case is a fact issue. 

Once evidence is determined to be competent, the Board must determine whether such evidence is also credible.  See Layno v. Brown, 6 Vet. App. 465 (1994), supra (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted")).  See Barr. 

The Board does not doubt the credibility of the appellant in reporting his beliefs that his current diabetes was caused by his service off the coastal waters of Vietnam or his military service in general.  The Board also believes that the appellant is sincere in expressing his opinion with respect to the etiology of the disorder.  However, the matter at hand involves complex medical assessments that require medical expertise.  See Jandreau.  The appellant is not competent to provide more than simple medical observations.  He is not competent to provide complex medical opinions regarding the etiology of the claimed disorder.  See Barr.  Thus, the lay assertions are not competent or sufficient. 

In determining whether service connection is warranted, the VA must determine whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether the preponderance of the evidence is against the claim, in which case service connection must be denied.  38 U.S.C.A. § 5107 (West 2002 & Supp. 2010); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Based on the above, the Board finds that the medical and military-service evidence does not support the appellant's assertions, and as such, service connection for type II diabetes mellitus, either on a direct basis or on a presumptive basis or an a secondary exposure basis, is not warranted.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303, 3.307, 3.309 (2011).  The Board has considered the applicability of the benefit-of-the-doubt doctrine.  







	(CONTINUED ON NEXT PAGE)



However, as there was no approximate balance of positive and negative evidence of record, reasonable doubt could not be resolved in the appellant's favor.  The appellant's claim is therefore denied. 


ORDER

Entitlement to service connection for type II diabetes, to include being secondary to exposure to chemical dioxins, is denied.



____________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


